State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   520611
________________________________

In the Matter of the Claim of
   DESIREE ODOM,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


      A. Lunard Odom Law Firm, PC, East Elmhurst (Alfred Odom of
counsel), for appellant.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 21, 2014, which, upon reconsideration, ruled,
among other things, that claimant was disqualified from receiving
unemployment insurance benefits because she lost her employment
due to misconduct.

      Claimant challenges a decision by the Unemployment
Insurance Appeal Board, which, upon reconsideration, found that
she was disqualified from receiving unemployment insurance
benefits because she had been terminated due to misconduct. The
record establishes that, at the commencement of the hearing,
claimant informed the Administrative Law Judge that her attorney
was unavailable, but that she "would like for him to come" to the
hearing. Nevertheless, the Administrative Law Judge continued to
question claimant until she agreed to proceed pro se. We find
that claimant's right to have counsel present was violated under
these circumstances, and remit for further proceedings (see 12
NYCRR 461.4 [c]; Matter of Milrad [Levine], 44 AD2d 287, 289-290
[1974]).
                              -2-                  520611

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.



      ORDERED that the decision is reversed, without costs, and
matter remitted to the Unemployment Insurance Appeal Board for
further proceedings not inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court